IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-40652
                         Summary Calendar



                         THEODORE SIMMONS,

                                              Plaintiff - Appellant,

                              versus

TRACY MURPHY, University of Texas Medical Branch Health Services
          Manager Individually and in official capacity;
  KENNETH BOWN, DR., University of Texas Medical Branch Medical
         Director Individually and in official capacity;
   THOMAS ANDERSON, University of Texas Medical Branch Doctor
              Individually and in official capacity;
      MOLLY JOHNSON, RN, University of Texas Medical Branch
              Individually and in official capacity;
      ANDREA MARTIN, RN, University of Texas Medical Branch
              Individually and in official capacity;
     PEGGY GRIFFIN, LVN, University of Texas Medical Branch
              Individually and in official capacity,


                                             Defendants - Appellees.


                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:00-CV-653
                       --------------------
                          April 25, 2002

Before JONES, SMITH, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*
          Theodore Simmons, Texas prisoner # 637798, appeals from
the district court’s dismissal of his civil rights complaint filed


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-40652
                                 -2-

pursuant to 42 U.S.C. § 1983 as frivolous and for failure to state
a claim.   See 28 U.S.C. § 1915(e)(2)(B)(i) & (ii).
           Prison   officials     violate      the   Eighth      Amendment
proscription   against   cruel   and    unusual   punishment    when   they
demonstrate deliberate indifference to a prisoner's serious medical
needs, constituting an unnecessary and wanton infliction of pain.
Wilson v. Seiter, 501 U.S. 294, 297, 302-05 (1991).            The medical
records and Simmons’ own allegations support the determination that
the defendants did not act with deliberate indifference and that
his condition was not serious.         Simmons’ allegations reflect his
personal disagreement with the Michael Unit medical personnel’s
decision not to issue him a permanent clipper shave pass (“CSP”)
which included his mustache and in requiring him to shave in order
to evaluate his condition. Such disagreement with the treatment he
received does not amount to deliberate indifference.           See Varnado
v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).       Thus, the district
court did not err in its judgment.
           Simmons argues that the district court erred in using a
report of the type described in Martinez v. Aaron, 570 F.2d 317
(10th Cir. 1978), to resolve disputed factual issues.              Whether
Simmons had a permanent CSP which included his mustache in 1996
does not directly contradict the finding, based on the Martinez
report, that during the time relevant to this lawsuit, November
1998 to January 2001, Simmons was issued temporary CSPs, which did
not include the mustache area.           Nor does the finding in the
Martinez report that the “full face” CSP did not include the
mustache contradict Simmons’ allegation that he believed that “full
face” included the mustache area.        Simmons’ understanding of the
                                No. 01-40652
                                     -3-

term “full face” is not a factual dispute regarding what “full
face”   means    within   the   Michael   Unit   clipper   shave      policy.
Accordingly, Simmons has not shown that the district court erred in
its use of the Martinez report.
           The judgment is AFFIRMED. The district court’s dismissal
of the complaint counts as a “strike” for purposes of 28 U.S.C.
§ 1915(g).      See Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir.
1996). Simmons is CAUTIONED that, if he accumulates three strikes,
he may not proceed IFP in any civil action or appeal filed while he
is incarcerated or detained in any facility unless he is in
imminent   danger    of   serious   physical   injury.     See   28   U.S.C.
§ 1915(g).
           AFFIRMED; THREE-STRIKES WARNING ISSUED.